Citation Nr: 1716699	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  14-19 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 8, 1946, to August 15, 1949, from August 18, 1949, to August 17, 1953, and from February 26, 1954, to May 31, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran was scheduled for a videoconference hearing with the Board on May 4, 2017.  On the day of his hearing, the Board received correspondence from the Veteran indicating that he would be unable to attend the scheduled hearing and thus requested that the hearing be cancelled and the case be submitted to the Board for a decision.  Accordingly, the Board will consider the request for a hearing to be withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hearing loss did not have its clinical onset in service and is not otherwise related to active duty; hearing loss to a compensable degree was not exhibited within the first post service year.

2.  The Veteran currently has tinnitus that as likely as not first manifested in service and has existed since that time..



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 510(a); 38 C.F.R. § 3.159(b)(1).  In this case, the Veteran chose to participate in the Fully Developed Claims (FDC) program and the notice that accompanies VA Form 21-526EZ informs claimants of the information and evidence necessary to substantiate various types of claims, to include claims for service connection.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  The evidence obtained and/or associated with the claims folder includes the Veteran's service treatment records (STRs), a VA contract examination and opinion report, private medical evidence, and lay statements.  The Veteran has not indicated that there are outstanding available records that VA should have obtained, and the Board is aware of none.  
The Veteran was also afforded a VA contract audiology examination in connection with the matters decided herein. For the reasons indicated in the discussion below, the examination report, along with the other medical and lay evidence of records, contains sufficient evidence by which to evaluate the Veteran's claims decided herein.  Thus, VA has fulfilled its duty to assist the Veteran in this regard.


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).   

In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); see Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'"). 

Alternatively, for chronic diseases, as defined by regulation, to include sensorineural hearing loss and tinnitus, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)). 

Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Initially, the Board notes that the report of a VA contract audiology examination dated in February 2013 confirms that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385  Specifically, the Veteran's auditory thresholds at 2,000, 3,000, and 4,000Hertz are all recorded to be over 40 decibels, bilaterally.  The Veteran's speech recognition scores are also less than 94 percent for each ear.  The reports also indicate a diagnosis of tinnitus.  Further, as reflected in his DD Form 214s, the Veteran's Air Force specialties were flight engineer technician and jet engine mechanic, which have been determined to have a high probability of noise exposure.  See VA Adjudication Procedures Manual "Live Manual" (M21-1) part III, subpt. iv, ch. 4, sec. B.4.e..  Accordingly, noise exposure consistent with that occupation is conceded.  Thus, the question is one of nexus.  Thus, the question as to both claimed disabilities is one of nexus.  See Davidson, supra.

As to the likelihood that the Veteran's hearing loss and/or tinnitus is related to service, as noted, the Veteran was a VA contract audiology examination in February 2013.  The audiologist reviewed the record and took a detailed history from the Veteran regarding the onset and continuity of his hearing loss and tinnitus, noting the Veteran's in-service noise exposures.  The audiologist reviewed all of the hearing data from the Veteran's time in service, noting that the in-service audiograms, to include the audiogram performed at the time of separation from service continued to show normal hearing.  The audiologist also noted the Veteran's report of periodic tinnitus that began gradually around 1970.

Ultimately, the audiologist opined against an association between the Veteran's hearing loss and/or tinnitus and service, to include the noted acoustic trauma sustained therein.  As support for the negative nexus opinion, the audiologist relied on the fact that during the Veteran's 20 plus years in service, he had no change in hearing acuity and no reports of tinnitus.  

In consideration of the evidence of record, the Board finds that a grant of service connection for bilateral hearing loss is not warranted.  Notably, the evidence supports the audiologist's finding that the Veteran had no demonstrable change in hearing acuity during service and that his hearing at the time of separation form service was within normal limits.  Indeed, there is no evidence of hearing loss until the Veteran filed his claim for VA disability compensation in October 2012.  Thus, there is no evidence that the Veteran's hearing loss manifested to a compensable degree within a year of separation from service, such that the present hearing loss can be presumed related to service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016); see Fountain, supra.  Further, because hearing loss was not present or noted in service, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not applicable in this case.

As to whether service connection may be established on a direct basis, the Board finds probative the VA audiologist's negative nexus opinion.  It is clear that the audiologist considered the Veteran's lay statements and service duties.  The audiologist ultimately concluded, however, the lack of evidence showing any indication of hearing loss during the Veteran's 20 plus years in the military weighed against a finding that his currently hearing loss is related to service.  To the extent that the audiologist's negative nexus opinion is lacking in rationale, the Board notes that there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In the instant case, there is no indication that the audiologist failed to consider any piece of relevant evidence before providing the requested opinion.  The Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Furthermore, no medical professional has specifically attributed the Veteran's hearing loss to service.  In this regard, the Board points out that the Veteran did submit records from a private physician who had evaluated the Veteran for his hearing loss.  Although these records support the existence of hearing loss, they contain no findings with regard to the etiology of the Veteran's hearing loss.

Thus, although the Veteran believes that his hearing loss is due to noise exposure in service, the Board finds more probative the February 2013 VA audiology opinion, as that opinion was rendered by a medical professional.  In this regard, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the contract audiologist's conclusions to the contrary.  See Jandreau, supra.  In finding that the Veteran's lay statements are not sufficient to establish service connection, the Board stresses that is does not disbelieve the Veteran that he experienced periods of diminished hearing in service and that his hearing has worsened over time.  Without some demonstration, however, of hearing loss to a degree considered a disability for VA purposes, or competent evidence relating to the current tinnitus to acoustic trauma in service, an award of service connection cannot be made.

Accordingly, because the preponderance of the evidence is against the claim, the Veteran's claim of service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2016).

Although the Board cannot conclude that a finding of service connection for hearing loss is warranted in this case, the Board does find that when all reasonable doubt is resolved in favor of the Veteran, the evidence of record provides a sufficient basis upon which to award service connection for tinnitus.  As discussed above, the contract audiologist provided a negative nexus opinion, primarily based upon the fact that complaints of tinnitus were not documented in the Veteran's service treatment records and the Veteran reported the onset of tinnitus to have been in 1970.  However, in correspondence dated in March 2013, the Veteran reported that when asked by the audiologist when the ringing in his ears started, his response was: "I had the ringing so long I couldn't recall."  Then, in correspondence received in July 2013, the Veteran reported that when asked by the audiologist when the ringing in his ears first began his response was" "I didn't know, for as long as I can remember ears have always ringed.  This ringing worsened over the years due to flying more and more."  The Board finds no reason to doubt the credibility of the Veteran's statements.  Further, while the Veteran has not provided a specific date of onset, his report that the ringing "worsened over the years due to flying more and more" is sufficient to support a finding that tinnitus first manifested in service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that "ringing in the ears is capable of lay observation and, as such, a veteran is competent to testify as to that symptom").  As to the absence of any notation in the STRs concerning tinnitus or ringing in the ears, the Veteran stated that he did not consult a physician, as that was not then a common practice and because his attention was more focused on serving his country.  Again, the Board finds no reason to doubt the Veteran's credibility.

Overall, the Board finds that when reasonable doubt is resolved in the Veteran's favor, the evidence supports an award of service connection for that disability as well.  The Veteran has a current diagnosis of tinnitus.  The Veteran's credible and competent statements support a finding that tinnitus was present in service.  The Veteran has also indicated continued symptomatology since service.  Thus, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Here, given the observable nature of the claimed disability and after reviewing all the evidence on file, the Board finds no adequate basis to reject the credible and competent lay evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Therefore, the Board finds that when reasonable doubt is resolved in the Veteran's favor, the totality of the evidence, to particularly include the conceded in-service noise exposure in consideration of the length of the Veteran's military career, and the lay assertions as to onset and continuity of symptoms, supports a finding that the Veteran's tinnitus was as likely as not incurred in military service.  Accordingly, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


